     Case 2:14-cv-00798-MCE-DB Document 104 Filed 03/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SCOTT JOHNSON,                                    No. 2:14-cv-0798 MCE DB
12                       Plaintiff,
13           v.                                         ORDER
14    ELK HORN GAS INC.,
15                       Defendant.
16

17          Pursuant to Local Rule 302(c)(11), a judgment debtor examination is scheduled before the

18   undersigned on March 12, 2021. (ECF No. 103.) In light of General Order Number 618 that

19   examination will be continued.

20          Accordingly, IT IS HEREBY ORDERED that:

21          1. The March 12, 2021 judgment debtor examination is continued to Friday, June 25,

22   2021, at 9:30 a.m., at the United States District Court, 501 I Street, Sacramento, California, in

23   Courtroom No. 27, before the undersigned;

24          2. On or before May 28, 2021, plaintiff shall serve a copy of this order on the judgment

25   debtor and file proof of such service; and

26   ////

27   ////

28   ////
                                                       1
     Case 2:14-cv-00798-MCE-DB Document 104 Filed 03/04/21 Page 2 of 2


 1          3. Failure to file proof of service on the judgment debtorr on or before May 28, 2021, will
 2   result in an order vacating the June 25, 2021 judgment debtor examination.
 3   DATED: March 3, 2021                                 /s/ DEBORAH BARNES
                                                          UNITED STATES MAGISTRATE JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
